internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-100930-01 date date legend x y z a d1 d2 d3 d4 d5 x country state this responds to the letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x has represented that the facts are as follows x was incorporated under the laws of state on d1 and elected to be treated as an s_corporation effective d2 on or around d3 x acquired an interest in y a corporation formed under the laws plr-100930-01 of country x’s interest in y represented at least percent of the total value and voting interest in y on d4 x transferred its entire_interest in y to a an individual who owned x of x’s outstanding_stock in connection with a sale of x to z a corporation on d5 x discovered that the interest it previously held in y was not a permissible interest to be held by an s_corporation immediately after this discovery x sought this letter_ruling from the service x represents that it did not intend to terminate its s_corporation status and that the acquisition of the y stock was not motivated by tax_avoidance or by retroactive tax planning further x represents that x and its shareholders consistently treated x as an s_corporation since d2 x also represents that during the period from d3 to d4 x did not receive dividends from y nor did x pay interest or receive interest payments from y x and all of its shareholders have agreed to make such adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for that year for taxable years beginning prior to date the term small_business_corporation was defined in sec_1361 as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock further during this period sec_1361 defined an ineligible_corporation as any corporation which is a a member_of_an_affiliated_group determined under sec_1504 without regard to the exceptions contained in subsection b thereof b a financial_institution to which sec_585 applies or would apply but for subsection c thereof c an insurance_company subject_to tax under subchapter_l d a corporation to which an election under sec_936 applies or e a disc or former_disc sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once plr-100930-01 more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated on d3 when x acquired at least an percent interest in y and became a member_of_an_affiliated_group we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d3 through d5 provided that x’s s election was not otherwise terminated under sec_1362 the shareholders of x must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to the shareholders as provided in sec_1368 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely matthew lay assistant to the branch chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
